 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KYSBN # 86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666x7312
 5   Fax: (916) 498-6656
     david_harshaw@fd.org
 6
     Attorneys for Defendant
 7   JUDEA M. GRIER

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 6:18-po-295-JDP
12                                              )
                       Plaintiff,               )   UNOPPOSED MOTION AND ORDER TO
13                                              )   VACATE REVIEW HEARING,
     vs.                                        )   TERMINATE PROBATION AND ENTER A
14                                              )   DISMISSAL
     JUDEA M. GRIER,                            )
15                                              )
                      Defendant.                )
16                                              )
                                                )
17
            Comes Defendant, Judea M. Grier, by counsel David Harshaw, and hereby requests that
18
     the review hearing in this case be vacated, that the Defendant’s probation be terminated early,
19
     and that a dismissal be entered.
20
            Defendant makes this request for the following reasons:
21
            On August 21, 2018, Defendant pled guilty to possession of marijuana. The plea was
22
     made pursuant to a deferred entry of judgment. The Court sentenced Defendant in general
23
     accord with the agreement of the parties: (1) twelve months of unsupervised probation; (2) obey
24
     all laws and advise the Court and Government Officer within seven days of being cited or
25
     arrested for any alleged violation of law; (3) do 60 hours of community service and pay a $40.00
26
27

28
                                                     -1-
 1   special assessment/processing fee.1 A review hearing is currently set for July 16, 2019.2

 2   Probation is set to terminate on August 21, 2019.

 3            As of this date, Defendant has paid the assessment and has completed the community

 4   service. There are no new law violations. Accordingly, Defendant requests that her July 16,

 5   2019 review hearing be vacated. She also requests that her probation be terminated early and

 6   that the Court enter a dismissal pursuant to the deferred entry of judgment agreement. The

 7   United States, through Legal Officer Susan St. Vincent, does not oppose this motion.

 8                                                          Respectfully submitted,

 9                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
10
11   Date: June 28, 2019                                    /s/ David Harshaw
                                                            DAVID HARSHAW
12                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
13                                                          JUDEA M. GRIER

14   ///

15
                                                          ORDER
16
              The court, being sufficiently advised, orders that the review hearing set for July 16, 2019
17
     in Case No. 6:18-po-295-JDP be vacated. Further, defendant’s probationary period is terminated
18
     and the case is dismissed.
19
20
     IT IS SO ORDERED.
21
22
     Dated:       July 2, 2019
23                                                                UNITED STATES MAGISTRATE JUDGE

24
25
26
     1
27     The parties had agreed to a $1000.00 fine, but this Court reduced that amount to $600.00, which was converted to
     community service.
     2
28     The Court is not in session on this date. If the Court desires the review hearing to go forward, alternative dates of
     July 30 and 31 are available. The undersigned will be the Federal Defender those days.
                                                               -2-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     -3-
